PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/212,062
Filing Date: 12/06/2017
Appellant(s): Walmart Apollo, LLC



__________________
Manita Rawat
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 3/29/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
(I) 35 USC 101
Appellant asserts the Office has failed to establish that the independent claims recite a patent-ineligible abstract idea under the 2019 Guidance.  Going through the claims, and pursuant to Appellant’s own explanation of the claims in Appeal Brief pages 5-13, abstract ideas corresponding to fundamental economic practices such as: receiving product data comprising a product type, location and location type; and receiving a current inventory count.  Further, abstract ideas corresponding to mental processes include: identifying a subset of the products to recount based on comparing current inventory count to the historical inventory amount, inventory rules generated based on product-specific data, shelf limits, historical sales and shipping data.  Using computer technology to implement these abstract ideas does not rise to the level of a practical application under Step 2A of the 101 analysis.  Appellant’s use of additional limitations include a communications interface, server, a manager device, a communications network, a processor of the server, an associate device, memory/non-transitory computer readable medium with instructions, and a database.  These devices serve to implement the abstract ideas seen in the limitations in a similar fashion as they would be implemented without computer aids, and consistent with the general accepted use of these devices.  They do not serve to provide a specialized combination of effects to output a new product, rather they are implemented as tools to perform the abstract idea. Appellant has not demonstrated anything in the claims as otherwise. Further, the devices are recited as transmitting data amongst themselves, which is recognized in MPEP 2106.05(d)(II) as well-understood, routine and conventional activity.  Likewise, Appellants recited use of machine learning to set the recount rules is similarly recited at a high level, and does not rise to the level of a practical application for the same reasons as the other computerized implementations.
Regarding pages 17 and 18 of Appellant’s Brief, Appellant asserts the hardware components are necessary to conduct the abstract ideas, and that the features of independent claim 1 represent limitations extending beyond patent-ineligible ideas, these limitations being: comparing current inventory count with historical inventory/shipping data and store information; generating inventory rules based on product-specific data; and modifying the inventory rules based on inventory counts; and setting thresholds for determining initializing recounts. However, beyond bare assertions that the claim language includes hardware components, thereby necessitating more than a human mind for functionality, Appellant has not demonstrated that the limitations listed above cannot be reasonably performed by the human mind.  Examiner reasons that these limitations can reasonably be performed by the human mind, and have been, since before the age of computerized technology. Examiner further reasons the claims do not include any scope-limiting language that preempts these limitations from being performed by a human mind, pen and paper, or any other suitable method, including computerized technology or mechanical technology. For this reason, the claims do recite abstract and patent-ineligible ideas.  Likewise, on page 19 of the Brief, Appellant errs in tying the citation from Example 37 of the PEG to the present claims.  While in Example 37 the claims are directed to scope corresponding to a computer environment, the present claims are directed to scope corresponding to a retail environment, and merely cite computer technology as a means to perform the method claimed.  Regarding page 19 of Brief, Examiner notes Example 39 is directed to a method of training a neural network, rather than a method for determining inventory recount rules. Appellant’s assertion that the present claims should be patent eligible because Example 39 was analyzed to be so, is not persuasive. 
Regarding pages 22 and 23 of Brief, the assertions Appellant holds consists of conclusory statements that are rebutted by Examiner’s analysis above. To clarify, the processor and memory of Appellant’s claim is recited at the scope of a general-purpose computer.  It is this reason that the claims fail Step 2A of patent eligibility analysis. Any allegation that a meaningful limitation of the abstract idea is seen, as such in page 24 and 25 of Brief, has not been propped up with language from the claim beyond that of a general-purpose computer implementation. Regarding pages 26-27 of Brief, Examiner notes that using general-purpose computer elements, transmitting data over a network, and claim language merely applying machine learning is not a novel recitation of technology.  Further, these elements, as applied to the method of setting recount thresholds seen in the claims, do not present a novel or non-obvious combination of elements, for at least the reasons outlined in the 103 rejection.
For these reasons, the 101 rejection should be sustained.
(II) 35 USC 103
On page 24 of Appeal Brief, Appellant asserts a prima facie case of obviousness cannot be established to any of the independent claims. Examiner notes the independent claims are rejected using Gala in view of Hoopes. Both Gala and Hoopes teach an inventory optimization system.  Examiner relies on Hoopes to the extent of an explicit recitation of a specific threshold being used to report inventory values.  See the 11/05/2021 Final Office Action page 19, paragraph 22. Both Gala and Hoopes are analogous art to the present claims, and modifying Gala to incorporate Hoopes’ threshold for better compatibility with a multi-store system would have been obvious for likely numerous reasons, at least because that modern retail environments keep records of nearby stores’ inventory amounts to inform customers of purchase options. 
Regarding pages 29 and 30 of Brief, Appellant contends Gala does not teach modifying a threshold.  However, even pursuant to Appellant’s citation of Gala in the Appeal Brief, Gala 23:50-55 teaches changing a threshold value.  Appellant’s assertion that modifying the threshold in Gala is limited to setting a difference threshold for different items is rebuffed by Gala 17:33, which teaches a variance amount to determine a frequency of counting for an item.  See 11/05/2021 Final Rejection, page 19.  For further clarification of Gala’s teaching of threshold modifications, see column 16, lines 5-25, where it is disclosed that the threshold amount can be dynamically based on real-time variance or one or more other items.  Regarding Appellant’s assertion that Gala does not teach a machine learning process for the inventory system, Examiner points to page 18 of the Final Rejection dated 11/05/2021, where Gala 26:5 is cited: inventory system is configured to be a learning system that learns over time.  Examiner contends that both Gala and the present claims recite a machine learning system at a high level of generality.  For these reasons, Examiner concludes the Office has properly determined the scope and content of both the prior art and present claims, and further cited Hoopes ¶0058 (stating inventory system is applicable to multiple business entities) as motivation for combination with Gala.  Therefore, Examiner respectfully submits that the 35 USC 103 rejection be maintained.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ANT/Examiner, Art Unit 3687        6/24/2022 

                                                                                                                                                                                               Conferees:

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                       
                                                                                                                                                                                 /JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        

Correspondence’s Address of Record:
2475 Hanover Street
Palo Alto, CA 94304—1194
US

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.